Citation Nr: 1122314	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the Appellant, served on active duty from February 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in July 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In June 2010, the Board remanded the claim of service connection for hypertension. As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, a VA examination is necessary to determine whether hypertension is related to service.

As for service connection for a low back disability, in its remand the Board requested that the Veteran be afforded a VA examination to determine whether the low back disability is due to service.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall at 268.  

The claim of service connection for hypertension is REMANDED to the RO via the Appeals Management Center in Washington, DC.





FINDING OF FACT

A low back disability, degenerative disc disease and arthritis, was not affirmatively shown to have been present in service; arthritis was not manifest to a compensable degree within one year of separation from service; and the current low back disability, degenerative disc disease and arthritis, first documented after service beyond the one year presumptive period for a low back disability, arthritis, as a chronic disease, is unrelated to an injury or disease or event in service.


CONCLUSION OF LAW

A low back disability, degenerative disc disease and arthritis, was not incurred in or aggravated by service and service connection for a low back disability, arthritis, may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in May 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain these records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).







Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In June 2008, the National Personnel Records Center confirmed that service treatment records are unavailable as the records were lost as a result of a fire in 1973 at the National Personnel Records Center.  The Veteran was afforded the opportunity to submit any pertinent records from his time in service.  In addition, the RO obtained VA records and private records.  In an authorization form for the release of private records, dated in June 2010, the Veteran authorized VA to obtain records from America Health Choice, however VA's letter to America Health Choice requesting their records was returned as undeliverable mail.  

In October 2010, the Veteran was afforded a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's claims folder to include post-service medical records.  The VA examiner considered all of the pertinent evidence of record, and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Wade v. West, 11 Vet. App. 302, 306 (1998) (citing Collette v. Brown, 82 F.3d 389 (1996)).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

In the instant case, service treatment records appear to have been destroyed by fire and the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt standard of proof.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where service records are missing and presumed destroyed in a fire in 1973 at the Federal Records Center, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt standard of proof).

The analysis below has been undertaken with this heightened duty, but the legal standard for proving a claim of service connection does not change.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996) (citing O'Hare, the caselaw does not lower the standard for proving a claim of service connection).

Facts and Analysis

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The available service records show the Veteran served during World War II and his military occupational specialties included infantry basic training, rifleman, ammunition bearer, and truck driver.  Although the service treatment records were destroyed by fire and are unavailable, there is no evidence contemporaneous with service from any other source to affirmatively show a low back disability was present coincident with service under 38 C.F.R. § 3.303(a). 

After service, a low back disability was first documented in 2007, which is well beyond the one year presumptive period following separation from service in 1946 for manifestation of arthritis of the low back as a chronic disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Even without service treatment records, service connection may still be established by continuity of symptomatology after service, or by the diagnosis of the disability after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

In several statements and in testimony in the hearings in March 2009 and in March 2010, the Veteran stated that he served in combat during World War II and has had back pain since basic training in service.  He indicated that his duties included climbing mountains, digging foxholes, patrolling, doing mop-up operations, loading and unloading cargo ships, and truck driving.  The Veteran stated that during service he sought treatment for back pain, however the doctor did not think there was any problem and did not examine him.  Shortly after service, in September 1946 a private doctor diagnosed him with disc problems in the lower back.  






As the Veteran is competent to describe symptoms of a low back disability and as the Board finds that the Veteran's statements and testimony in describing the symptoms credible, there is satisfactory evidence of continuity of symptomatology, but as it does not necessarily follow that there is a relationship between the current low back disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe symptoms, a low back disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  





Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Although the Veteran is competent to describe symptoms of a low back disability, a low back disability is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has had the current lower back disability in service or since service. 

Where, as here, there is a question of the presence or a diagnosis of a low back disability not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of the low back disability the lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, the Veteran's statements are not to be considered as competent evidence favorable to claim.  

And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before 2007.  And no medical professional has related a low back disability to service.  

The competent evidence consists of private medical records and a VA examination in October 2010.  The private medical records in September 2007 show the Veteran was prescribed a non-steroidal anti-inflammatory drug for low back pain with arthritis.  


In August 2008, the records show the Veteran had a history of left-sided sciatica.  It was noted that the Veteran had chronic low back pain and left leg pain since the 1940s with no specific injury noted.  That same month it was noted that the Veteran injured his low back during boot camp in service and that he had back pain.  A MRI showed broad-based disc bulges at all levels and degenerative changes.  On private evaluation in October 2008, the Veteran reported ongoing back pain since service.  The examiner noted that the MRI in August 2008 showed multi-level lumbar spondylosis with moderate central stenosis and disc bulge at L5-S1.  The diagnoses were lumbar spinal stenosis, lumbar degenerative disc disease and spondylolisthesis.  That same month the Veteran had a bilateral L4-5 transforaminal epidural steroid injection.  The preoperative and postoperative diagnoses were lumbar radiculopathy, sciatica, and spondylosis without myelopathy.  Private medical records from 2008 to 2010 show continued treatment for low back pain.  

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

To the extent the Veteran's statements and testimony are offered as a lay opinion on causation, the cause of the current low back disability cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the low back disability.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of the low back disability is not admissible as evidence.




Rather the competent evidence on causation consists of the VA examination in October 2010.  On VA examination in October 2010, the examiner noted that the Veteran was unable to recall any specific injury to his lower back in service.  The Veteran reported that shortly after service a private doctor told him that arches in his feet were causing lower back pain.  An accompanying x-ray showed bilateral facet disease L4/L5.  The examiner concluded that it was less likely than not that the low back disability, diagnosed as bilateral facet disease L4/L5, is due to service during World War II.  The VA examiner noted that the first documentation of back problems was about 60 years after service.  In providing a rationale, the VA examiner stated that that even though there are no service treatment records for review she would expect to find more extensive x-ray findings than bilateral facet disease L4/L5 if the duties the Veteran performed in World War II caused back pain today.  

Although private medical records in 2008 show the Veteran has had back pain since service in the 1940s, bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). For this reason, the Board rejects the history of low back problems as recorded by a health-care professional as competent evidence establishing a causal connection between a low back disability and service.  And there is no competent evidence that the low back disability was caused by service.  

For these reasons, the VA examiner's opinion is persuasive evidence against the claim on the question of continuity under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

As the Board may consider only competent and credible evidence to support its findings as to questions of a medical diagnosis and of medical causation and as the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability, degenerative disc disease and arthritis, is denied.  


REMAND

As for hypertension, the Veteran testified in March 2009 and in March 2010 that he was diagnosed with hypertension after service in 1946 and he has been on medication for hypertension ever since.  

In the remand in June 2010, the Board requested private medical records and that the Veteran be asked to submit any medical bills or receipts for medication for hypertension.  While available private medical records were associated with the file, the Veteran has not been requested to submit medical bills or receipts for medication for hypertension and therefore further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, as the Veteran contends that he has had symptoms of hypertension since service a VA examination is warranted to determine whether hypertension is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any medical bills or receipts of medication for hypertension before 2006.  

2. Afford the Veteran a VA examination to determine: whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran's current hypertension is related to the Veteran's period of service from February 1943 to January 1946.  
If however after a review of the record, an opinion is not possible without a resort to speculation, please clarify whether an opinion cannot be determined because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims folder should be made available to the examiner.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


